Citation Nr: 0805550	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-03 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
January 2006, the Board remanded the claim for additional 
development.


FINDING OF FACT

PTSD has been diagnosed and medically attributed to in-
service stressors for which there is credible supporting 
evidence.  


CONCLUSION OF LAW

PTSD is causally related to the veteran's service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2007) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV)), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  


Legal Analysis

The veteran's military personnel records indicate he served 
in Vietnam from December 1967 to March 1969.  From November 
1967 to December 1968, he served in the Headquarters and 
Headquarters Company (HHC) unit with the 
1st Battalion (11th Light Infantry Brigade), 20th Infantry, 
which was headquartered in Duc Pho.  His military operations 
specialty (MOS) was radio operator.  

The veteran's service treatment records indicate the veteran 
underwent a psychiatric evaluation in February 1969 after he 
stole a company vehicle and went absent without official 
leave (AWOL).   According to his records, he drove to an 
inappropriate area, was fired upon, and a passenger was 
killed.  Following this incident, he was court-martialed and 
offered a general discharge.  The psychiatrist provided a 
diagnosis of antisocial personality with depressive features.  
The veteran's service treatment records are otherwise 
unremarkable for any complaint or treatment for a psychiatric 
disorder.  

The veteran alleges that he has PTSD as a result of several 
stressful events that occurred during his military service.  
According to a January 2001 VA treatment record, he reported 
that he worked under constant threat of fire.  In a February 
2002 letter, he said his unit came under heavy fire in the 
days that led up to the My Lai massacre.  He said he heard 
voices coming over the radio of injured soldiers.  At the 
April 2002 VA examination, he said his unit came under fire 
when he was at base camp in Duc Pho on Carentan Mountain.  

At a January 2004 hearing before a Decision Review Officer 
(DRO), the veteran and his representative talked about a 
minefield incident in which several soldiers were killed.  
They also described another incident in which a soldier's 
feet were blown off by a mine.  They said that the veteran 
was at Landing Zones (LZs) Bronco, Thunder, Dottie, and 
Carentan when they came under attack.  They specifically 
talked about a firefight that occurred in May 1968.

The veteran did not receive any awards or decorations that 
denote that he engaged in combat with the enemy.  Therefore, 
in order to support a claim for PTSD, his alleged stressors 
must be verified.  A November 2004 response from the Joint 
Services Records Research Center (JSRRC) lists several 
incidents of enemy attack on the higher headquarters for the 
1st Battalion, 20th Infantry from January to March, 1968.  
JSRRC verified that in February 1968, bunkers along Carentan 
road received sniper fire; LZ Bronco received mortar fire and 
sniper fire; the 11th Light Infantry Brigade (LIB) received 
mortar fire; and an armed personnel carrier received fire on 
Carentan Bridge.  

In January 2006, the Board remanded the claim for additional 
information.  In April 2007, the RO received information 
verifying that the headquarters area of the 11th LIB came 
under fire in May 1968.  As mentioned, the veteran served 
with the HHQ unit for the 11th LIB and was likely in the area 
during this incident.   Corroboration is not required of each 
and every detail of the veteran's alleged stressor.  Suozzi, 
10 Vet. at 311.  Resolving all reasonable doubt in his favor, 
the Board finds that there enough credible supporting 
evidence corroborating the veteran's alleged stressors.  

VA treatment records indicate the veteran began seeking 
psychiatric treatment in November 2000 at the Vet Center in 
Boise, Idaho.  In January 2001, a social worker provided 
preliminary diagnoses of PTSD, major depressive disorder, and 
alcohol abuse.  

The reports of April 2002 and May 2007 VA examinations 
indicate a VA psychiatrist provided diagnoses of major 
depressive disorder, dysthymic disorder, alcohol abuse and 
PTSD.  The doctor indicated that PTSD was not the predominate 
disability and was of less concern than the veteran's other 
problems.  In a July 2007 electronic mail, the doctor 
explained that the psychological instruments administered 
supported a diagnosis of PTSD, but this diagnosis was 
predicated on the veteran experiencing trauma.  The doctor 
said PTSD was the least of the veteran's problems and that a 
personality disorder, depression, and alcohol abuse were more 
predominant.  

In the August 2007 supplemental statement of the case (SSOC), 
the agency of original jurisdiction (AOJ) stated that there 
was credible evidence verifying the veteran's alleged 
stressors, but denied service connection for PTSD because it 
was not his predominant disability.  The severity or the 
dominance of his PTSD symptoms, however, should not be a 
factor in determining whether service connection is 
warranted.  The evidence shows that he has a diagnosis of 
PTSD related to his military service and there is credible 
evidence corroborating his alleged stressors.  Regardless of 
the severity or the predominance of his other psychiatric 
disorders, based on the evidence of record, service 
connection for PTSD must be granted.    

Resolving all benefit of the doubt in the veteran's favor, 
his claim for service connection for PTSD is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for PTSD is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


